DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 & 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended to the independent claims to overcome the previous rejection.  Further search was conducted and claims 1-5 & 19 are now rejected under 35 UCS 103.  Claim 6 and 21 have been objected to for being dependent on a rejected base claim and Claims 7-18 have been determined to be allowable in response to the amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2010/0045102) in view of Brkovic (US 5,986,902).

With regard to claim 1 Kitanaka, in Figures 16-18, discloses a method for detecting a fault in an electrical power system (paragraph 0160) comprising a bus (5) connected between a first solid state power converter (1a) and a second solid state power converter (1b), the method comprising: receiving, at a controller (control unit) of the electrical power system, a first signal (I1, via 7a) indicating a current flowing through a source side of the first solid state power converter (1a), wherein the source side of the first solid state power converter is connected to a power source (2a) of the electrical power system; receiving, at the controller, a second signal (IL via 4) indicating a current flowing through a bus side of the first solid state power converter to the bus; determining, by processing circuitry of the controller (fig. 17), that a fault occurred in the electrical power system based on the first signal and further based on the second signal; and controlling, by the controller, the first solid state power converter to limit the current of the first solid state power converter in response to determining that the fault occurred (as seen in Figs. 17 & 18 and described in paragraphs  0138-140 & 0106, the control units using the currents I1, I2 and IL to adjust the converter circuits to prevent an overcurrent event).
	Kitanaka does not teach controlling, by the controller, the first solid state power converter to deactivate switches of the first solid state power converter in response to determining that the short circuit fault occurred.  
Brkovic, in Figure 2, teaches a method of detecting a fault in a system with a solid-state power converter. Like Kitanaka, current is sensed in a bus side of a solid-state power converter (110-116) and if a fault is detected, the current in the power converter is limited column 5, lines 0060-0064).  It is further taught that the first solid state power converter is controlled to deactivate switches of the first solid state power converter in response to determining that the short circuit fault occurred (column 6, lines 5-19).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kitanaka with Brkovic, by causing the first solid-state power converter to disable the switches when a short circuit is detected, for the purpose of allowing the current to be limited during normal operation but to remove power from the converter when a heavy short circuit occurs that would damage the converter or the load.   

With regard to claims 2-5, Kitanaka in view of Brkovic discloses the method of claim 1 and further discloses determining that a magnitude of the second signal is greater than a threshold level (ILMTH); and deactivating bus-side switches of the first solid state power converter in response to determining that the magnitude of the second signal is greater than the threshold level (as taught in paragraph 0179, the current IL is limited below a threshold ILMTH and ILMTL with 70b of Fig. 18 which disables the converters when the current is above the threshold) (re claim 2), wherein the threshold level is a first threshold level (ILMTH), the method further comprising: determining that a magnitude of the first signal is less than a second threshold level (ILMTL); and deactivating the bus-side switches in response to determining that the magnitude of the first signal is less than the second threshold level (ILMTL) and in response to determining that the magnitude of the second signal is greater than the first threshold level (paragraph 0179) (re claim 3), further comprising: determining that a magnitude of the first signal is greater than a threshold level (ILMTH); and deactivating source-side switches of the first solid state power converter in response to determining that the magnitude of the first signal is greater than the threshold level (as taught in paragraph 0179) (re claim 4), wherein the threshold level is a first threshold level (ILMTH), the method further comprising: determining that a magnitude of the second signal is less than a second threshold level (ILMTL); and deactivating the source-side switches in response to determining that the magnitude of the first signal is greater than the first threshold level and in response to determining that the magnitude of the second signal is less than the second threshold level (paragraph 0179) (re claim 5).

With regard to claim 19 Kitanaka, in Figures 16-18, discloses a device comprising a computer-readable storage medium having executable instructions stored thereon, configured to be executable by processing circuitry of the device for causing the processing circuitry (control unit) to: receive a first signal (I1 via 7a) indicating a current at a source side of a first solid state power converter (10a) of an electrical power system, wherein the source side of the first solid state power converter is connected to a power source (2a) of the electrical power system; receive a second signal (IL via 4) indicating a current at a bus connected between the first solid state power converter and a second solid state power converter (10b) of the electrical power system; determine that a fault occurred in the electrical power system based on the first signal and further based on the second signal; and control the first solid state power converter in response to determining that the fault occurred (as seen in Figs. 17 & 18 and described in paragraphs  0138-140 & 0106, the control units using the currents I1, I2 and IL to adjust the converter circuits to prevent an overcurrent event).
Kitanaka does not teach controlling the first solid state power converter to deactivate switches in response to determining that the short circuit fault occurred.  
Brkovic, in Figure 2, teaches a device for detecting a fault in a system with a solid-state power converter. Like Kitanaka, current is sensed in a bus side of a solid-state power converter (110-116) and if a fault is detected, the current in the power converter is limited column 5, lines 0060-0064).  It is further taught that the first solid state power converter is controlled to deactivate switches of the first solid state power converter in response to determining that the short circuit fault occurred (column 6, lines 5-19).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kitanaka with Brkovic, by causing the first solid-state power converter to disable the switches when a short circuit is detected, for the purpose of allowing the current to be limited during normal operation but to remove power from the converter when a heavy short circuit occurs that would damage the converter or the load.   

Allowable Subject Matter
Claims 6 & 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with determining estimated values of inductances in the electrical power system based on the first signal and the second signal; determining a desired capacitance for a middle capacitor of the first solid state power converter based on the estimated values of inductances; and controlling a network of switches based on the desired capacitance to trim an actual capacitance of the middle capacitor.

Claim 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the controller of the electrical power system is a first controller of one or more controllers of the electrical power system, wherein a first load receives electrical power from the bus, the method further comprising: receiving, at the one or more controllers, a third signal indicating a current flowing through a bus side of the second solid state power converter, wherein the source side of the second solid state power converter is connected to the bus; receiving, at the one or more controllers, a fourth signal indicating a current flowing through a load side of the second solid state power converter to a second load; determining, by the one or more controllers, that a short circuit fault occurred in the electrical power system based on the third signal and further based on the fourth signal; and controlling, by the one or more controllers, the second solid state power converter to deactivate switches of the second solid state power converter in response to determining that the short circuit fault occurred, wherein deactivating the switches of the second solid state power converter does not reduce the electrical power received by the first load.

Claims 7-18 are allowable.

Claim 7 is allowable because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with a first load connected to the bus; a second load connected to the load side of the second solid state power converter, and a controller configured to open one or more of the fourth set of switches in response to detecting a fault, wherein opening the one or more of the fourth set of switches disrupts current flowing to the second load without disrupting current flowing to the first load. 

Claims 8-18 are allowable as they depend from claim 7, which is also allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/            Primary Examiner, Art Unit 2839